Jackson, Chief Justice.
This is the first grant of a new trial. In such a case the action of the judge is never closely scanned, and, unless the verdict be demanded, that action granting the new trial is always affirmed. It is not demanded in this case.
The judgment which sought to subject the land was hardly rendered on a note for purchase money; at least we shall not interfere with the court below, who wishes to review his ruling on the law of the case as applied to the facts reported above. See 65 Ga., 177; 60 Ib., 456; 40 Ib., 423, 428. If the consideration of the note was not purchase money, of course the claimant’s homestead should have prevailed over the judgment on that note.
Judgment affirmed.